IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,239-01


EX PARTE ROBERT BURNS SPRINGSTEEN, IV





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 996015-A IN THE 167TH DISTRICT COURT

TRAVIS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On June 1, 2001, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court reversed
applicant's conviction and sentence on direct appeal.  Springsteen v. State, No. AP-74,223
(Tex. Crim. App. May 24, 2006)(not designated for publication).
	Applicant presents five allegations and several sub-allegations in his application in
which he challenges the validity of his conviction and resulting sentence.  Pursuant to this
Court's resolution of applicant's direct appeal, applicant's allegations have been rendered
moot.  Therefore, his application is dismissed as moot.
	IT IS SO ORDERED THIS THE 27TH DAY OF SEPTEMBER, 2006.

Do Not Publish